EXHIBIT 10.1



OUTSIDE DIRECTOR COMPENSATION
APPROVED AT 3/3/05 BOARD MEETING

COMPENSATION COMPONENTS BOARD OR COMMITTEE OLD
AMOUNT NEW
AMOUNT         Annual Director Retainer (Paid Quarterly @
$10,000) All Directors $40,000  $40,000          Annual Committee Chair Retainer
(Paid Annually
in Arrears) Lead Director
Chair of Audit Committee
Chair of Comp Committee
Chair of N/CG Committee $10,000 
$10,000 
$  2,000 
-0-  $10,000 
$10,000 
$10,000 
$  5,000          Attendance at In-Person Meeting Board
Audit Committee
Comp Committee
N/CG Committee $  2,000 
$  3,000 
$  1,500 
$  1,500  $  3,000 
$  3,000 
$  3,000 
$  1,500          Participation in a Telephonic Meeting Board
Audit Committee
Comp Committee
N/CG Committee $     500 
$  1,000 
$     500 
-0-  $  1,000 
$  1,000 
$  1,000 
$     500          Reimbursement of Travel Expenses All Directors Actual Costs
Actual Costs         Annual Restricted Stock Grant Chair of Board
Director 3,000 shares
1,500 shares N/A
1,500 shares         New Director Stock Option Grant New Director 15,000 shares
15,000 shares         Health and Basic Life Insurance Coverage All Outside
Directors
(voluntary participation)    